DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,288,928. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed inventions overlap substantially in scope insomuch that they are directed to substantially the same invention. For example, a comparison of claim 1 of the instant application to claim 1 of said patent is presented below, in which any person of ordinary skill in the art would readily ascertain that these inventions are substantially overlapping in such a manner as to warrant an obviousness-type double patenting rejection for which a terminal disclaimer may be filed in order to obviate such rejection.
Claim 1 of App. No. 17/667,809
Claim 1 of U.S. Patent No. 11/288,928
1. A method of operating a bingo game, the bingo game including a game ending pattern and an interim prize pattern, the interim prize pattern having a different number of spots than the game ending pattern and being a common pattern of spots on all bingo cards purchased in the bingo game, the method comprising the operations of: 
	accepting, via a value input device of each of a plurality of electronic gaming machines, a physical item associated with a monetary value to establish a credit balance at the respective gaming machine; 
	receiving, at each of one or more purchasing machines of the plurality of gaming machines, an input indicative of a purchase of a virtual bingo card, the purchase being drawn from the credit balance at the respective purchasing machine; randomly generating, by a bingo game manager in communication with the plurality of gaming machines, a common ball draw comprising a random sequence of numbered virtual balls; 
	randomly generating, by the bingo game manager, the purchased bingo cards such that none of the bingo cards are duplicates of each other; 
	delivering the common ball draw and the respective bingo card in a single message from the bingo game manager to each of the one or more purchasing machines; 
	in response to the interim prize pattern being achieved, at any of the one or more purchasing machines, on the respective bingo card within 'M' number of balls of the ball draw, generating, by the purchasing machine, a score based on indices of the balls within the common ball draw that formed the interim prize pattern; 
	mapping, by the purchasing machine, the score to a non-bingo entertainment outcome; and 	animating, by the purchasing machine, the non-bingo entertainment outcome; 
	in response to the game ending pattern being achieved, at any of the one or more purchasing machines, on the respective bingo card within 'N' number of balls of the ball draw, the bingo game manager ending the bingo game; and 
	in response to the game ending pattern not being achieved, at the one or more purchasing machines, on the respective bingo cards within the 'N" number of balls of the ball draw, enabling, by the bingo game manager, any of the plurality of gaming machines to join the bingo game in progress by receiving an input indicative of a purchase of a new bingo card at the respective gaming machine.
1. A method of operating a bingo game, the bingo game including a game ending pattern and an interim prize pattern, the interim prize pattern being identical to the game ending pattern and being a common pattern of spots on all bingo cards purchased in the bingo game, the method comprising the operations of: 
	
	accepting, via a value input device of each of a plurality of electronic gaming machines, a physical item associated with a monetary value to establish a credit balance at the respective gaming machine; 
	receiving, at each of one or more purchasing machines of the plurality of gaming machines, an input indicative of a purchase of a virtual bingo card, the purchase being drawn from the credit balance at the respective purchasing machine; randomly generating, by a bingo game manager in communication with the plurality of gaming machines, a common ball draw comprising a random sequence of numbered virtual balls; 
	randomly generating, by the bingo game manager, the purchased bingo cards such that none of the bingo cards are duplicates of each other; 
	delivering the common ball draw and the respective bingo card in a single message from the bingo game manager to each of the one or more purchasing machines; 
	in response to the interim prize pattern being achieved, at any of the one or more purchasing machines, on the respective bingo card within ‘M’ number of balls of the ball draw, generating, by the purchasing machine, a score equal to a mathematical product of indices of the balls within the common ball draw that formed the interim prize pattern; 
	mapping, by the purchasing machine, the score to a non-bingo entertainment outcome; and 
	animating, by the purchasing machine, the non-bingo entertainment outcome; 
	in response to the game ending pattern being achieved, at any of the one or more purchasing machines, on the respective bingo card within ‘N’ number of balls of the ball draw, the bingo game manager ending the bingo game; and 
	in response to the game ending pattern not being achieved, at the one or more purchasing machines, on the respective bingo cards within the ‘N” number of balls of the ball draw, enabling, by the bingo game manager, any of the plurality of gaming machines to join the bingo game in progress by receiving an input indicative of a purchase of a new bingo card at the respective gaming machine.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is (571)272-1723. The examiner can normally be reached Monday - Friday, 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715